DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-18, and 20-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 12, and 14 substantially recite: “the previously-stored metadata associated with the entry in the second cache identifies a set and a way of the first cache that may contain an entry associated with the miss request.”  Whether or not a given set and way of the first cache “may” contain an entry associated with the miss request is subjective and by extension identification of the set and way based on whether or not they “may” contain a given entry is subjective.  See MPEP § 2173.05b.  
Claims 14 and 22 substantially recite: “providing a miss request, associated with an access to a first cache, to a second cache; and receiving previously-stored metadata associated with the entry identified in a second cache as being associated with the miss request at the first cache, in response to the miss request.”  It is not clear what “the entry identified in a second cache” refers back to.  This could be an antecedent basis error, or could refer to the miss request provided to the second cache. Note also that this language is the first appearance of anything being “identified” in a second cache.  
Claims 7 and 20 substantially recite: “the previously-stored metadata may erroneously indicate that a cache line associated with the miss request is present in the first cache, but may not erroneously indicate that a cache line associated with the miss request is not present in the first cache.”  Whether or not metadata “may” erroneously indicate or “may not” erroneously indicate the presence or non-presence of a cache line associated with the miss request is subjective because there is no objective measure that can be applied to the metadata to make this determination.  It is noted that paragraph 0027 appears to describe an outcome of earlier described steps as resulting in false positive behavior but not in false negative behavior with respect to the presence of a line in the lower level cache but not the first cache. 
All dependent claims are rejected as containing the limitations of the claims from which they depend.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-9, 12-18, and 20-25 are rejected under 35 U.S.C. 103 as being unpatentable over Habermann (2015/0032964) and Hill (A case for Direct Mapped Caches 1998).
1. An apparatus, comprising: 
a first cache comprising a translation lookaside buffer (TLB) and a hit/miss block; (“The first level cache is virtually indexed while the second and third levels are physically indexed.”  Habermann Abstract.  “A second directory (L1.5d_dir) 257 of the L1 data cache (L1d_b) 219 is connected to the L2 instruction cache directory (L2i_dir) 130, and to the L3 cache directory (L3_dir) 162 via, e.g., 130 or 140. The system structure of FIG. 2 may allow fast access to the second cache array (L1.5d) 255 of the L1 data cache (L1d) 219 in case of a miss in the L1 cache array (L1d_cache) 250 of the L1 data cache (L1d) 219. It does not have to wait for the translation lookaside buffer read before the second cache array (L1.5d_cache) 255 of the L1 data cache (L1d) 219 can be accessed.”  Habermann paragraph 0021.  “The second search in the L2 cache may be performed using a real physical address associated with the requested virtual memory address e.g. the physical address may be obtained by translating the virtual memory address to the physical address at the L1 cache. The second search results in a cache hit when the physical address is found.”  Habermann paragraph 0039. (Note that the art cited above teaches a virtual to physical address translation occurring “at the L1 cache” and the physical address is used to access the L2 cache, which reads on the recited first cache comprising a TLB hit/miss bock.))
wherein the first cache is configured to form a miss request associated with an access to the first cache and provide the miss request to a second cache, the miss request comprising a physical address provided by the TLB and ((“The first level cache is virtually indexed while the second and third levels are physically indexed.”  Habermann Abstract.  “The system structure of FIG. 2 may allow fast access to the second cache array (L1.5d) 255 of the L1 data cache (L1d) 219 in case of a miss in the L1 cache array (L1d_cache) 250 of the L1 data cache (L1d) 219. It does not have to wait for the translation lookaside buffer read before the second cache array (L1.5d_cache) 255 of the L1 data cache (L1d) 219 can be accessed.”  Habermann paragraph 0021.  “Therefore, in step 401, the processor 101 sends a first search for the requested address to the directory (L1d_dir_a) 153 of the first level data cache (L1 d) 119. The directory (L1d_dir_a) 153 detects a miss in step 403 and sends the request to the directory (L2i_dir) 130 of the second level instruction cache (L2i) in step 405. If the requested cache-line is in the second level instruction cache (L2i) 115, both, the first level instruction cache (L1i) 121 and the first level data cache (L1d) 119 will fetch it from there.”  Habermann paragraph 0024.  “And a second search in parallel to the search in L2 instruction cache directory in the L2d_dir data cache directory is performed in step 407 to locate a synonym index of a synonym L1 cache line corresponding to the requested virtual memory address. . . . If the second search in the directory (L2d_dir) 140 of the L2 data cache (L2d) 117 results in a cache hit, INQUIRY 408 (and in one embodiment a counter number, described below, is less than or equal to max in INQUIRY 416), the contents of the synonym L1 cache line is fetched from the L3 cache in step 409, the synonym L1 cache-line is invalidated in the directory (L2d_dir) 140 of the second level data cache (L2d) 117 and also in the L1 data cache (L1d) 119 in step 411. ” Habermann paragraph 0025.  “In step 413, the fetched content is copied into the requested L1 cache line.” Habermann paragraph 0027.  “In response to a determination that the counter number is equal to a predetermined maximum number of synonym mismatches, INQUIRY 414, copying, in step 415, the fetched contents of the synonym L1 cache line to the instruction cache of the L2 cache, thereby redirecting a subsequent (i.e. when the counter number is higher than the predetermined maximum number), INQUIRY 416, fetch request to the L2 instruction cache in step 417 for fetching the contents of the synonym L1 cache line from the L2 instruction cache and for subsequently executing steps 411 and 413.”  Habermann paragraph 0028.  “The second search in the L2 cache may be performed using a real physical address associated with the requested virtual memory address e.g. the physical address may be obtained by translating the virtual memory address to the physical address at the L1 cache. The second search results in a cache hit when the physical address is found.” Habermann paragraph 0039.  “According to one embodiment, the physical indexed L2 cache performs reverse translation of a real address back to a virtual address, wherein the L2 data cache directory is indexed with the real address and keeps a synonym index based on a corresponding virtual address for every entry of the L1 cache.” Habermann paragraph 0042.)
wherein the first cache is further configured to receive, from the second cache, previously-stored metadata associated with an entry in the second cache, the entry in the second cache associated with the miss request  (“A synonym of a requested cache line has the same physical address as the requested cache line, but is stored at a different cache index of the L1 cache than the index corresponding to the specified virtual address of the cache line.”  Habermann paragraph 0018.  “The second search results in a cache hit when the physical address is found. The found physical address is associated with the synonym index, which is an index associated with another (e.g. previously requested) virtual memory address that points to the first level cache line (i.e. the synonym L1 cache line).” Haberman paragraph 0039. “[0034] b. invalidating the synonym L1 cache line in the directory entry and in a L1 directory entry of the L1 cache corresponding to the synonym L1 cache line; [0035] c. copying the fetched contents to the second L1 cache line;”  Habermann paragraph 0032.  “According to one embodiment, the physical indexed L2 cache performs reverse translation of a real address back to a virtual address, wherein the L2 data cache directory is indexed with the real address and keeps a synonym index based on a corresponding virtual address for every entry of the L1 cache.” Habermann paragraph 0042.  “According to one embodiment, the synonym index comprises at least one bit of the virtual part of the virtual address, wherein the maximum number of synonyms may be determined based on the synonym index. Max number may be the number of virtual address bits used to index L1, which are not always identical to the physical address bits.” Habermann paragraph 0051. See also paragraphs 0032-0039 In full showing a method including unclaimed details of an L1 miss resulting in retrieval of the virtual set/index bits used to subsequently invalidate and store data in the L1 line of the cache miss not pasted here for brevity.) the previously-stored metadata associated with the entry in the second cache identifies a set and a way of the first cache that may contain an entry associated with the miss request. (Habemann teaches: “According to one embodiment, the physical indexed L2 cache performs reverse translation of a real address back to a virtual address, wherein the L2 data cache directory is indexed with the real address and keeps a synonym index based on a corresponding virtual address for every entry of the L1 cache.”  Habermann paragraph 0042. 
The previously cited art does not discuss ways.
Hill teaches: “The terms fully-associative, set associative, and direct-mapped express the relationship between a cache's associativity and capacity. A cache of c block frames is called fully associative if a block can reside in any block frame (associativity c), n-way set-associative if a block can reside only in one of n block frames where 1 < n < c (associativity n), and direct-mapped if a block can reside in only one block frame (associativity 1).” Hill page 25, last column.  “Direct-mapped cache. A direct-mapped cache is simpler to build than a set associative cache because the cache location of a referenced word is a function of the address of a reference only and the replacement algorithm is trivial.”  Hill page 28, second column, last paragraph. “Thus, a direct-mapped cache lookup is simpler than a set-associative lookup (described below) because actions read data and match-found can proceed independently. In set-associative caches, the results of match-found influence the data selected”  Hill page 29, second column. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teaching of Hill because direct mapped caches are faster and require less circuitry and correspondingly less energy.))
2. The apparatus of claim 1 further comprising 
a synonym detection block, wherein the synonym detection block is configured to identify a cache line in the first cache for invalidation based on the previously-stored metadata received from the second cache. (“[0032] The method comprises, for instance, allocating counter bits in a directory entry of the L2 data cache directory for storing a counter number, wherein the directory entry corresponds to at least one first L1 cache line; performing a first search in the L1 cache for a requested virtual memory address, wherein the virtual memory address corresponds to a physical memory address tag at a second L1 cache line; in case the first search results in a cache miss, performing a second search in the L2 cache to locate a synonym index of a synonym L1 cache line corresponding to the requested virtual memory address in the L2 data cache directory, wherein the synonym L1 cache line is the at least one first L1 cache line; in case the second search results in a cache hit, [0033] a. sending a fetch request to the L3 cache for fetching contents of the synonym L1 cache line from the L3 cache, thereby incrementing the counter number; [0034] b. invalidating the synonym L1 cache line in the directory entry and in a L1 directory entry of the L1 cache corresponding to the synonym L1 cache line; [0035] c. copying the fetched contents to the second L1 cache line; [0036] In response to a determination that the counter number is equal to a predetermined maximum number of synonyms, [0037] d. copying the contents of the synonym L1 cache line to the instruction cache of the L2 cache, thereby redirecting a subsequent fetch request to the L2 instruction cache for fetching the contents of the synonym L1 cache line from the L2 instruction cache and for subsequently executing steps b) and c).” Habermann paragraph 0032-0036.)
3. The apparatus of claim 2, wherein 
the first cache is further configured to invalidate the cache line in the first cache identified by the synonym detection block.  (See rejection of claim 2.)
4. The apparatus of claim 1, wherein 
the previously-stored metadata associated with the entry in the second cache comprises a "present in first cache" indicator.  (Habemann teaches: “According to one embodiment, the physical indexed L2 cache performs reverse translation of a real address back to a virtual address, wherein the L2 data cache directory is indexed with the real address and keeps a synonym index based on a corresponding virtual address for every entry of the L1 cache.”  Habermann paragraph 0042.)
5. The apparatus of claim 4, wherein 
the previously-stored metadata associated with the entry in the second cache comprises at least one synonym bit of a virtual address.  (See rejection of claim 4.) 
7. The apparatus of claim 1, 
wherein the previously-stored metadata may erroneously indicate that a cache line associated with the miss request is present in the first cache, but may not erroneously indicate that a cache line associated with the miss request is not present in the first cache.  (“Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure.”  MPEP § 2111.04.  Note that metadata which “may/ may not erroneously indicate” presence of a cache line does not require steps to be performed to limit to a particular structure.  Note also that Habermann teaches: “According to one embodiment, the physical indexed L2 cache performs reverse translation of a real address back to a virtual address, wherein the L2 data cache directory is indexed with the real address and keeps a synonym index based on a corresponding virtual address for every entry of the L1 cache.” Habermann paragraph 0042.  “According to one embodiment, the synonym index comprises at least one bit of the virtual part of the virtual address, wherein the maximum number of synonyms may be determined based on the synonym index. Max number may be the number of virtual address bits used to index L1, which are not always identical to the physical address bits.” Habermann paragraph 0051.  Note that using only a portion of the set bits would find all sets present while finding sets that are not correct (with different bits in the set).)
8. The apparatus of claim 1, wherein 
the second cache is configured to update the previously-stored metadata associated with the entry of the second cache, based on the miss request associated with the entry of the second cache.  (“wherein the virtual memory address corresponds to a physical memory address tag at a second L1 cache line; in case the first search results in a cache miss, performing a second search in the L2 cache to locate a synonym index of a synonym L1 cache line corresponding to the requested virtual memory address in the L2 data cache directory, wherein the synonym L1 cache line is the at least one first L1 cache line; in case the second search results in a cache hit, [0006] a. sending a fetch request to the L3 cache for fetching contents of the synonym L1 cache line from the L3 cache, thereby incrementing the counter number; [0007] b. invalidating the synonym L1 cache line in the directory entry and in a L1 directory entry of the L1 cache corresponding to the synonym L1 cache line; [0008] c. copying the fetched contents to the second L1 cache line;”  Habermann paragraph 0005.  “the copying of step c) further comprises updating the directory entry with a synonym index of the second L1 cache line; and creating a L1 directory entry in the L1 cache corresponding to the second L1 cache line.”  Habermann paragraph 0049.)
9. The apparatus of claim 8, wherein 
the miss request comprises synonym information, and updating the previously-stored metadata comprises replacing the previously-stored metadata with the synonym information from the miss request. (The virtual address bits read on “synonym information”.  See rejection of claim 8 teaching updating of the synonym index (a mapping of virtual to physical address bits).)
12. An apparatus, comprising: 
first means for caching, comprising means for address translation and means for miss determination; wherein the first means for caching is configured to form a miss request associated with an access to the first means for caching and provide the miss request to a second means for caching, the miss request comprising a physical address provided by the means for address translation and miss information provided by the means for miss determination; and wherein the first means for caching is further configured to receive, from the second means for caching, previously-stored metadata associated with an entry in the second means for caching, the entry in the second means for caching associated with the miss request. (See rejection of claim 1.)
13. The apparatus of claim 12 further comprising 
means for synonym detection, wherein the means for synonym detection is configured to identify a cache line in the first means for caching for invalidation based on the previously-stored metadata received from the second means for caching.  (See rejection of claim 2.)
14. A method, comprising: 
providing a miss request, associated with an access to a first cache, to a second cache; and receiving previously-stored metadata associated with the entry identified in a second cache as being associated with the miss request at the first cache, in response to the miss request.  (See rejection of claim 1.) 
15. The method of claim 14, further comprising 
identifying a cache line of the first cache for invalidation based on the previously-stored metadata from the second cache.  (See rejection of claim 2.)
16. The method of claim 15, further comprising 
invalidating the cache line of the first cache identified by the synonym detection block.  (See rejection of claim 3.)
17. The method of claim 14, wherein 
the previously-stored metadata associated with the entry in the second cache comprises a "present in first cache" indicator.  (See rejection of claim 4.)
18. The method of claim 16, wherein 
the previously-stored metadata associated with the entry in the second cache comprises at least one synonym bit of a virtual address.  (See rejection of claim 5.)
20. The method of claim 14, wherein 
the previously-stored metadata may erroneously indicate that a cache line associated with the miss request is present in the first cache, but may not erroneously indicate that a cache line associated with the miss request is not present in the first cache. (See rejection of claim 7.)
21. The method of claim 14, further comprising 
updating the previously-stored metadata associated with the entry identified in the second cache by replacing the previously-stored metadata with information from the miss request. (See rejection of claim 9.)
22. A non-transitory computer-readable medium having stored thereon computer executable instructions which, when executed by a processor, cause the processor to: 
provide a miss request, associated with an access to a first cache, to a second cache; and receive previously-stored metadata associated with the entry identified in a second cache as being associated with the miss request at the first cache in response to the miss request.  (See rejection of claim 1.)
23. The non-transitory computer-readable medium of claim 22, having stored thereon further computer executable instructions which, when executed by a processor, cause the processor to: 
identify a cache line of the first cache for invalidation based on the previously- stored metadata from the second cache. (See rejection of claim 2.)
24. (New) The apparatus of claim 1, wherein
the previously-stored metadata associated with the entry in the second cache identifies a set and a way of the first cache that contains an entry associated with the miss request. (See rejection of claim 1.)
25. (New) The apparatus of claim 1, wherein 
the previously-stored metadata associated with the entry in the second cache identifies a set and a way of the first cache that previously contained an entry associated with the miss request. (See rejection of claim 1.)
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Habermann, Hill, and Arimilli (US 2009/0198975)
10. The apparatus of claim 1, 
integrated into an integrated circuit (IC).  (“FIG. 1 depicts an exemplary hierarchical cache structure 100, arranged between a processor 101 and a main memory 103.”  Habermann paragraph 0020.  Note that a processor refers to an IC. 
The previously cited art does not expressly teach caches on an IC.
Arimilli teaches: “[0044] In the configuration of FIG. 1A, processor chips 102A, 102B include shared L2 cache 106, a translation look-aside buffer (TLB) 105, and on-chip memory controller 108. Processor chips 102A, 102B of FIG. 1B also includes shared L2 cache 106 and TLB 105; However, the memory controller 108 is located off-chip, connected to the processor chip 102A, 102B and to memory 110A, 110B via a system bus 109 and memory bus (not referenced), respectively.”  Arimilli Paragraph 0044.
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teaching of Arimilli because this design avoids the delay associated with directing and sending data on/off chip.  See Arimilli paragraph 0019.)
11. The apparatus of claim 10, 
further integrated into a device selected from the group consisting of a server, a computer, a portable computer, a desktop computer, a mobile computing device, a set top box, an entertainment unit, a navigation device, a communications device, a fixed location data unit, a mobile location data unit, a global positioning system (GPS) device, a mobile phone, a cellular phone, a smart phone, a session initiation protocol (SIP) phone, a tablet, a phablet, a wearable computing device (e.g., a smart watch, a health or fitness tracker, eyewear, etc.), a personal digital assistant (PDA), a monitor, a computer monitor, a television, a tuner, a radio, a satellite radio, a music player, a digital music player, a portable music player, a digital video player, a video player, a digital video disc (DVD) player, a portable digital video player, an automobile, a vehicle component, avionics systems, a drone, and a multicopter.  (See Habermann paragraph 0003. Note that Amirilli is also to “a computer”.)
Cancelled: claims 6 and 19.




Response to Arguments
Applicant's arguments filed 04/07/2022 have been fully considered but they are not persuasive. 
Rejections under §112a:
The rejections of claims 1 and 12 are withdrawn because the box labelled “110” containing “L1 TLB 130” in figure 1 is called “L1 data cache 110” in the specification.  However, this support also results in correct claim interpretation of the recited “first cache comprising a translation lookaside buffer” including a TLB which is physically separate from the L1 cache array.   
The rejection of claims 7 and 20 are withdrawn in response to applicant remarks on page 8.  
Rejections under §112b:
The rejection to claims 1 and 12 are withdrawn as a breadth issue based on applicant’s remarks noting that the specification labels box 110 in figure 1 as “L1 cache array 110”.  
The rejections to claims 14 and 22 are maintained.  The remarks state that an amendment has fixed this issue, but it is not clear how the amendments (which only occur after the language lacking antecedent basis) overcome the rejection in claim 14.  Claim 22 is not amended.
The rejections to claims 6 and 19 are maintained (now in claims 1 and 14). Applicant’s citation of the support for this limitation is noted and the discussion of false positive behavior appears to provide support for clarifying amendments.  The claim language itself, reciting a set and way which “may” (or may not) contain an entry, is subjective. 
The rejections to claims 7 and 20 are maintained.  As with the rejection of claim 6, the indefiniteness comes from language that appears to recite subjective language (“may erroneously . . .”).  It is not clear when something may/may not erroneously indicate the recited state. As with claim 6, there may be support for amending around this issue.  Note that the intended scope of claim 7 is understood: claim 7 is meant to limit to metadata capable of producing false positives but incapable of producing false negatives, with respect to presence of the cache line in the first cache.  The language is indefinite because “may” can be read as leaving an the indication as optional without limiting the intrinsic characteristics of the metadata.    
Rejections under § 103: 
Applicant notes that the direct mapped cache of Hill only has one way and argues “At least because the direct-mapped cache of Hill does not have multiple ways, there is no disclosure in Hill of an index or metadata designating the way. Thus, the combination of Hill with Habermann does not disclose ‘previously-stored metadata associated with the entry in the second cache identifies a set and a way.’”  Remarks at 12.  Note however, that in a cache with only one way, the set bits indicates both the set and the way.  (The set necessarily being in the only way, the set bits accessing the only way indicate both the set and the way).  Note that a direct mapped cache only comprising a single way is also consistent with the teaching of a direct mapped cache in Hill:  “The terms fully-associative, set associative, and direct-mapped express the relationship between a cache's associativity and capacity. A cache of c block frames is called fully associative if a block can reside in any block frame (associativity c), n-way set-associative if a block can reside only in one of n block frames where 1 < n < c (associativity n), and direct-mapped if a block can reside in only one block frame (associativity 1).” Hill page 25, last column. Note also that Hennessy and Patterson cited in the pertinent art below explains a direct mapped cache as a “one way set associative” cache.  
In the interest of compact prosecution (if further amendments are made), see art cited below teaching the use of set and way indicators in a set associative cache.  The claims have not been evaluated with respect to this art, this is only a preliminary search conducted to all for more productive claim amendments.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Title
Document I.D.
Reason Included
USING DATA PATTERN TO MARK CACHE LINES AS INVALID
US 20180011790 A1
"With continued reference to FIG. 5, the processor 502 may include a way tag array 512 in which is stored way metadata, including way address tags (which may be used to derive the address in main memory which is to be cached by a particular way)" paragraph 0057. "a) parse the memory access request to determine a set index portion, a way address, and a cache line location comprising a cache entry associated with a memory address of the memory access request; b) determine a set and a way within the set associative cache from, respectively, the set index portion and the way address; c) access, using the cache line location, a cache line of the set and way;" paragraph 0129.
Computer Architecture; Hennessy and Patterson
NA
“The range of caches from direct mapped to fully associative is really a continuum of levels of set associativity. Direct mapped is simply one-way set associative, and a fully associative cache with
M blocks could be called “m-way set associative.” Equivalently, direct mapped can be thought of as having m sets, and fully associative as having one set.” 


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M KNIGHT whose telephone number is (571)272-8646.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on 571 272 4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PAUL M. KNIGHT
Examiner
Art Unit 2139



/PAUL M KNIGHT/Examiner, Art Unit 2139